  Case 2:21-cv-01527-RGK-JPR Document 14 Filed 03/26/21 Page 1 of 1 Page ID #:48

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-01527-RGK-JPR                                      Date     March 26, 2021
 Title             Alice Utter v. Keystone Wealth Management Group, LLC et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                         N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



       The Court has reviewed the Request for Clerk to Enter Default against Defendants
Gordon Syier Hawkins Brown, Keystone Wealth Management Group, LLC [12], as well as the
Clerk’s Notice of Deficiency [13]. Plaintiff shall cure the deficiencies noted at [13] and resubmit
a Request for Default not later than April 1, 2021 or show cause in writing why the matter
should not be dismissed for lack of prosecution.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
